DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1, corresponding to claims 1, 2, 4-10, 13, 14, 21, 22 and 24 in the reply filed on 11/30/22 is acknowledged.
Claims 11-12 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/22.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-2, 4-10, 13-14, 21-22 and 24 are objected to because of the following informalities:
In Claims 1-2, 4-14, 21-22 and 24, the transitional phrase “characterized in that” should be changed to “wherein”, or other term which conforms to traditional US practice, to maintain consistency throughout the claims as appropriate.
In Claim 1, line 11, “a respective first and second face (32,34) radially with” should be “a respective first and second face (32,34) each extending radially with”
In Claim 10, line 2, “a gap” should be “a third gap” so as to avoid confusion between the first and second gaps of claim 1.  In the last line, “the gap” should be “the third gap” to maintain consistent nomenclature and avoid antecedent basis issues.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-10, 13-14, 21-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "in each case one gas inlet opening (14) formed on the housing (3) and one gas outlet opening (16)" in lines 9-10.  It is unclear to what “cases” Applicant is referring as this is the first recitation of “case” in the claim, rendering the claim indefinite.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as “one gas inlet opening (14) and one gas outlet opening formed on the housing”.  Examiner suggests amending the claim as such, to overcome the indefiniteness issues.
Claim 1 recites the limitation "a first and second functionally relevant gap dimension" in 13.  It is unclear if Applicant is trying to claim a dimension or a gap due to the awkward phrasing.  It is further unclear how one having ordinary skill in the would determine the “functionally relevant” portion or portions of the dimension and/or gap.  Additionally, Applicant provides no standard or point of reference against which the “functionally relevant” portion or portions are measured, rendering the scope of the claim indefinite.
Claim 1 recites the limitation "the region of each gap surface" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Further, as written it is unclear to what feature comprises a gap surface.  Examiner suggests amending the claim to clarify the claimed invention.
Claim 1 recites the limitation "radially with respect to the axis of rotation" in lines 22-23.  It is unclear what Applicant is trying to claim due to the awkward phrasing.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as referring to the connection between the driver flange and the drive shaft occurring in the radial direction with respect to the axis of rotation.  Examiner suggests amending the claim to clarify the intended scope of the claim.
Claim 1 recites the limitation "at least axially with respect to the axis of rotation" in line 25.  It is unclear what Applicant is trying to claim due to the awkward phrasing.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as referring to the contact between the driver flange and the impeller occurring in the axial direction with respect to the axis of rotation.  Examiner suggests amending the claim to clarify the intended scope of the claim.
Claims 2, 4-10, 13-14, 21 and 24 are also indefinite by virtue of their dependency on Claim 1.
Claim 2 recites the limitation "the intermediate element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Further, as written it is unclear to which intermediate element of the at least one intermediate elements Applicant is referring.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as “the at least one intermediate element”.  Examiner suggests amending the claim as such to cure the antecedent basis and indefiniteness issues.
Claims 4, 6-10, 13 and 14 are also indefinite by virtue of their dependency on Claim 2.
Claim 4 recites the limitation "the driver flanges" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Further, as written it is unclear to which driver flanges of the at least two driver flanges Applicant is referring.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as “the at least two driver flanges”.  Examiner suggests amending the claim as such to cure the antecedent basis and indefiniteness issues.
Claim 4 recites the limitation "in each case" in line 3.  It is unclear to what “cases” Applicant is referring as this is the first recitation of “case” in the claim, rendering the claim indefinite.  Examiner suggests deleting the term, to overcome the indefiniteness issues.
Claim 7 recites the limitation "the side channels", “the respective conveyor cell” and “the respective opening” in lines 4-5.  There is insufficient antecedent basis for these limitations in the claim.  Further, as written it is unclear to which side channels of the at least one side channel, which conveyor cell of the conveyor cells, and which opening of the at least two openings Applicant is referring.  For examination purposes, as best understood by the Examiner in view of the specification, the limitations will be interpreted as “the at least one side channel”, “a respective conveyor cell” and “the at least two openings”.  Examiner suggests amending the claim as such to cure the antecedent basis and indefiniteness issues.
Claim 9 recites the limitation "in each case" in line 7.  It is unclear to what “cases” Applicant is referring as this is the first recitation of “case” in the claim, rendering the claim indefinite.  Examiner suggests deleting the term, to overcome the indefiniteness issues.
Claim 9 recites the limitation "the gap dimension" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  Further, as written it is unclear to which gap dimension Applicant is referring.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as “the first and second gaps”.  Examiner suggests amending the claim as such to cure the antecedent basis and indefiniteness issues.
Claim 13 recites the limitation "in case that at least two of the components are produced" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Further, as written it is unclear to which features/components Applicant is referring.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as “at least two of the housing upper part, the housing lower part, the at least two driver flanges and the drive shaft are produced”.  Examiner suggests amending the claim as such to cure the antecedent basis and indefiniteness issues.
Claim 13 recites the limitation "an at least identical coefficient of thermal expansion" in the last line.  It is unclear what the scope of the term “at least identical” encompasses, rendering the claim indefinite.  Examiner suggests amending the phrase to clarify the scope of the claim and to overcome the indefiniteness issues.
Claim 14 is also indefinite by virtue of their dependency on Claim 13.
Claim 22 recites the limitation "in each case one gas inlet opening (14) formed on the housing (3) and one gas outlet opening (16)" in lines 6-7.  It is unclear to what “cases” Applicant is referring as this is the first recitation of “case” in the claim, rendering the claim indefinite.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as “one gas inlet opening (14) and one gas outlet opening formed on the housing”.  Examiner suggests amending the claim as such, to overcome the indefiniteness issues.
Claim 22 recites the limitation "a first and second functionally relevant clearance" in lines 10-11.  It is unclear if Applicant is trying to claim a dimension or a gap due to the awkward phrasing.  It is further unclear how one having ordinary skill in the would determine the “functionally relevant” portion or portions of the dimension and/or gap.  Additionally, Applicant provides no standard or point of reference against which the “functionally relevant” portion or portions are measured, rendering the scope of the claim indefinite.
Claim 22 recites the limitation "the region of gap surface" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Further, as written it is unclear to what feature comprises a gap surface.  Examiner suggests amending the claim to clarify the claimed invention.
Allowable Subject Matter
Claims 1 and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 4-10, 13-14, 21 and 24 would also be allowable by virtue of their dependency on Claim 1.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record fails to fairly teach or suggest, when considered alone, or in combination, along with the other limitations in the claim “the compressor wheel being connected to a drive shaft by means of at least two encircling driver flanges, wherein the respective driver flange is connected by friction connection to the drive shaft by means of an inside diameter of said flange, radially with respect to the axis of rotation, and wherein the respective driver flange is in contact with the respective impeller shell at least axially with respect to the axis of rotation.
Rietchle and Krines appear to be the closest prior art of record.  Rietchle teaches a pair of flanges that are connected to the drive shaft and sandwich first and second stage impellers, however, Rietchle fails to teach each impeller being comprised of first and second impeller shells wherein driver flanges are connected by a friction fit via an inside diameter of the diver flange and also each driver flange being in contact with a respective impeller shell of a single stage.  Krines teaches a pair of coupling devices that are connected to the drive shaft via a form-fitting connection to sandwich first and second stage impellers, however, Krines also fails to teach each impeller being comprised of first and second impeller shells wherein driver flanges are connected by a friction fit via an inside diameter of the diver flange and also each driver flange being in contact with a respective impeller shell of a single stage.
Regarding claim 22, the prior art of record fails to fairly teach or suggest, when considered alone, or in combination, along with the other limitations of the claim, “the intermediate element being situated between the first impeller shell and the second impeller shell, wherein the intermediate element is embodied as a compensating disk, wherein the compensating disk is produced at least partially from an elastic material”.
Rietchle and Krines fails to teach each impeller being comprised of first and second impeller shells and are both silent regarding a compensating disk being situated between two impeller shells.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Krines et a. (US 20190242388) and Rietchle et al. (US 6394748) are all cited for being the closest prior art of record which teach similar side-channel compressors.
	The below references are cited for teaching the state of the prior art in side channel compressors pertinent to the invention:
US 4204802 A
Schonwald; Siegfried et al.
US 7591632 B2
Baecke; Martin et al.
US 5248238 A
Ishida; Shinji et al.
US 6779968 B1
Rietschle; Dieter et al.
US 4194798 A
Schonwald; Siegfried et al.
US 8662822 B2
Dittmar; Rudi et al.
US 4408952 A
Schweinfurter; Friedrich
US 4992022 A
Aust; Norbert et al.
WO 2020104226 A1
KURZ MICHAEL


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745